 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   GERALD WILSON,                                     Case No.: 3:16-cv-2100-BTM-MSB
     CDCR #B-93800,
12
                                       Plaintiff,       ORDER:
13
     vs.                                                (1) GRANTING IN PART AND
14
                                                        DENYING IN PART DEFENDANTS’
     A. CUEVAS; M. MOYA;
15                                                      MOTION FOR SUMMARY
     J. OLIVO; M.A. MENDOZA,
                                                        JUDGMENT PURSUANT TO
16                                  Defendants.         Fed. R. Civ. P. 56; AND
17
                                                        (2) ISSUING ORDER TO SHOW
18
                                                        CAUSE WHY CLAIMS AGAINST
19                                                      MOYA SHOULD NOT BE
                                                        DISMISSED PURSUANT TO FRCP
20
                                                        4(m)
21
                                                        [ECF No. 62]
22
23
24         Currently before the Court is a Motion for Summary Judgment filed pursuant to
25   Fed. R. Civ. P. 56 by Defendants Cuevas, Olivo, and Mendoza (ECF No. 62). After he
26   was notified of the requirements for opposing summary pursuant to Rand v. Rowland,
27   154 F.3d 952, 962-63 (9th Cir. 1998) (ECF No. 64), and granted extensions of time (ECF
28   Nos. 79, 92), Plaintiff filed his Opposition (“Opp’n”) (ECF No. 95).
                                                    1
                                                                            3:16-cv-2100-BTM-MSB
 1         For the reasons explained, the Court GRANTS IN PART and DENIES IN PART
 2   Defendants’ Motion for Summary Judgment (ECF No. 62). The Court also issues an
 3   order to show cause no later than thirty (30) days from the date this Order is filed why the
 4   claims against Defendant Moya should not be dismissed for want of prosecution pursuant
 5   to Fed.R.Civ.P. 4(m).
 6   I.     Procedural Background
 7         On August 17, 2016, Plaintiff filed a Complaint (“Compl.”) pursuant to 42 U.S.C.
 8   1983 alleging that Correctional Officers at Calipatria State Prison (“CAL”) violated his
 9   First and Eighth Amendment rights when he was housed there in 2016. On March 3,
10   2017, the Court granted Plaintiff leave to proceed in forma pauperis, screened his
11   Complaint pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A, and directed the U.S.
12   Marshal to effect service on his behalf. (See ECF No. 8.)
13         On June 2, 2017, Defendants brought a Motion to Dismiss Plaintiff’s Complaint.
14   (See ECF No. 20.) They later filed a Motion for Partial Summary Judgment on July 19,
15   2017. (See ECF No. 21.) On January 16, 2018, the Court granted Defendants’ Motion
16   for Partial Summary Judgment and found that Plaintiff had failed to properly exhaust his
17   administrative remedies as to his Eighth Amendment inadequate medical care claim as
18   required by 42 U.S.C. § 1997e. (See ECF No. 29.) However, the Court denied
19   Defendants’ Motion to Dismiss Plaintiff’s Complaint for failing to state a claim as to
20   Plaintiff’s First Amendment retaliation claim and Eighth Amendment excessive force
21   claim. (Id.) Defendants filed their Answer to Plaintiff’s Complaint on February 14,
22   2018. (See ECF No. 31.) Defendants have now filed a Motion for Summary Judgment
23   pursuant to Fed. R. Civ. P. 56. (See ECF No. 62.)
24   II.   Plaintiff’s Claims
25         Plaintiff was housed at CAL on January 27, 2016. (See Compl. at 12.) At noon on
26   that day, Plaintiff claims he went to the “Facility ‘C’ program office” to inquire “about a
27   young Black inmate” that an officer had taken to the program officer earlier that day. (Id.
28   at 13.) Plaintiff alleges Defendant Cuevas told Plaintiff that it was “none of [Plaintiff’s]
                                                   2
                                                                               3:16-cv-2100-BTM-MSB
 1   business” and he should leave the office. (Id.) As Plaintiff began to leave, he claims
 2   Cuevas stated “that [Plaintiff] walks around here as if [Plaintiff] owns the place.” (Id.)
 3   Plaintiff alleges he said to Cuevas “why the disrespect?” (Id.) Cuevas responded by
 4   stating “you are nothing but a snitch and an s-building telling [expletive].” (Id.) He
 5   further claims Cuevas stated that Plaintiff “only writes officers up.” (Id.) Plaintiff
 6   responded with an expletive and Cuevas allegedly asked Plaintiff “what was [he] going to
 7   do about it?” (Id.)
 8         Plaintiff alleges that this verbal exchange was witnessed by “both staff and
 9   inmates,” including a sergeant who handcuffed Plaintiff. (Id.) Plaintiff was taken to a
10   holding cell inside the program office. (See id.) While Plaintiff was in the holding cell, a
11   sergeant and lieutenant came to question him about the incident. (See id. at 13-14.)
12   Plaintiff claims he was told that they “would talk to Officer Cuevas about his conduct.”
13   (Id. at 14.) Plaintiff was released back to his housing unit. (Id.)
14         Later that evening, Plaintiff was leaving the “chow hall” when he saw Cuevas.
15   (Id.) Plaintiff asked Cuevas why he called Plaintiff a “snitch” earlier that day. (Id.)
16   Plaintiff alleges Cuevas responded, “because I can” and asked Plaintiff “are you getting
17   up on me?” Plaintiff claims Cuevas then kicked his right ankle causing Plaintiff “to lose
18   [his] cane and balance.” (Id.) Plaintiff fell backward and “swung both of [his] arms out
19   trying to grab Cuevas” so he would not fall on his back. (Id.) However, he claims that
20   Defendant Olivo grabbed his arms and kicked both of his legs “away from [Plaintiff],”
21   which caused Plaintiff to fall on his back onto “the asphalt knocking the wind” out of
22   him. (Id.) Plaintiff claims he could not move after falling on the ground. (See id.)
23   Plaintiff was turned over onto his stomach by correctional officers and Cuevas placed his
24   knee on Plaintiff’s “left side” and back. (Id.) Plaintiff alleges Defendant Moya “came
25   over” and used his baton to “jab” Plaintiff in his left side “for no reason.” (Id. at 14-15.)
26         Cuevas continued to place his knee on Plaintiff’s back and purposefully bent
27   Plaintiff’s “left fingers back.” (Id. at 15.) At the same time, he claims Cuevas was
28   “yelling out loud stop resisting” to have “justification for trying to break [Plaintiff’s]
                                                    3
                                                                                 3:16-cv-2100-BTM-MSB
 1   fingers.” (Id.) Defendant Mendoza was instructed by Moya to escort Plaintiff to the
 2   “Facility ‘C’ Program Office.” (Id.) As he was pulled up from the ground, Plaintiff
 3   asked Mendoza for his cane because he was in pain. (See id.) However, Mendoza
 4   ignored his request. (Id.)
 5          Plaintiff informed the sergeant in administrative segregation (“ad-seg”) that he had
 6   been subjected to excessive force and “therefore, a video was made.” (Id.) Plaintiff also
 7   filed an inmate grievance. (Id.)
 8          Plaintiff was engaged in litigation “against institutional head of [CSP]” for
 9   violating his First Amendment rights for “redress petition of grievance against prison
10   officials” in the Eastern District of California in November of 2015. (Id. at 16.) Plaintiff
11   alleges that the actions of Cuevas in January of 2016 were in retaliation for Plaintiff filing
12   the previous lawsuit in 2015. (See id.)
13          Plaintiff seeks various forms of injunctive relief as well as compensatory and
14   punitive damages. (Id. at 19-20.)
15   III.   Defendant’s Claims
16          Correctional Officers Cuevas, Olivo, and Mendoza “were all working on Facility
17   C, performing their usual duties outside the dining hall on the evening of January 27,
18   2016.” (See Defs.’ P&As in Supp. of Mot. for Summ. J., ECF No. 62-1 [hereafter
19   “Defs.’ P&As] at 7.) Cuevas was “approached” by Plaintiff who “began to mumble
20   words that Cuevas was not able to hear.” (Id.) In response, Cuevas “leaned forward to
21   try and hear Plaintiff, but still could not understand him.” (Id.) Cuevas told Plaintiff to
22   “keep moving towards his housing unit” but Plaintiff “ignored Cuevas, refused to move,
23   and continued to mumble.” (Id. at 7-8.) Instead, Plaintiff “suddenly” hit Cuevas “in the
24   face, hitting Cuevas on his lower lip and jaw.” (Id. at 8.)
25          Defendant Olivo “grabbed Plaintiff with both hands” and took him “to the ground
26   by sweeping Plaintiff’s right leg with Olivo’s left leg. (Id.) Plaintiff “swung both fists”
27   at Olivo and “Cuevas then assisted Olivo in gaining control of Plaintiff.” (Id.) While
28   Plaintiff was on the ground he was “being combative and resisting Olivo’s orders to
                                                   4
                                                                               3:16-cv-2100-BTM-MSB
 1   comply by moving his arms around and kicking.” (Id.)
 2           Cuevas attempted to control Plaintiff by “plac[ing] his right knee over Plaintiff’s
 3   torso” as Plaintiff “posed a threat to Olivo.” (Id.) Cueveas then “went into a mount
 4   position by placing both of his legs over Plaintiff’s lower back once Olivo and Cuevas
 5   were able to gain some compliance from Plaintiff.” (Id.)
 6           Cuevas then “grabbed Plaintiff’s left wrist and Olivo had control of Plaintiff’s left
 7   hand.” (Id.) Cuevas then “released Plaintiff’s left wrist and took control of Plaintiff’s
 8   right hand and pulled it towards the middle of Plaintiff’s lower back.” (Id.) Plaintiff’s
 9   wrists were “placed” in “restraints” by Cuevas. (Id.)
10           After Plaintiff was restrained, Cuevas “walked away” as Defendant Mendoza “took
11   custody of Plaintiff and escorted him to the Facility ‘C’ Program Office.” (Id.) Cuevas
12   “reported to the prison’s medical clinic for medical attention” as he “sustained serious
13   injuries from this incident.” (Id.) Specifically, Cuevas’s “right pinky finger was
14   dislocated, he suffered a mild concussion, and he tore his right hip labrum” which
15   required surgery to repair. (Id. at 8-9.) Cuevas had surgery “for a tear to his right hip
16   labrum in April, 2014.” (Id.) Cuevas indicates that he “did not kick Plaintiff’s cane out
17   from under him because that was physically impossible.” (Id.) Following the incident
18   with Plaintiff, Cuevas “was unable to return to work” at CAL and “went on worker’s
19   compensation” until he was “rehired by the CDCR at Richard J. Donovan Correctional
20   Facility in April 2018.” (Id.)
21           Plaintiff was later “criminally charged with battery by a prisoner on a non-prisoner
22   under California Penal Code section 4501.5. (Id. at 10.) Plaintiff was “found guilty” in
23   Imperial County Superior Court on July 20, 2018. (Id.) Plaintiff was given a “three-year
24   sentence.” (Id.) At trial, both Cuevas and Olivo testified that “Plaintiff punched Cuevas
25   in the face.” (Id.) Plaintiff “admitted at this trial that he struggled and resisted Cuevas
26   and Olivo when Plaintiff was on the ground because he was ‘trying to defend’” himself.
27   (Id.)
28   ///
                                                    5
                                                                                3:16-cv-2100-BTM-MSB
 1   IV.   Defendant’s Motion for Summary Judgment
 2         A.     Standard of Review
 3         Summary judgment is appropriate when the moving party “shows that there is no
 4   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
 5   of law.” Fed. R. Civ. P. 56(a). The “purpose of summary judgment is to ‘pierce the
 6   pleadings and to assess the proof in order to see whether there is a genuine need for
 7   trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)
 8   (citations omitted).
 9         As the moving parties, Defendants “initially bears the burden of proving the
10   absence of a genuine issue of material fact.” Nursing Home Pension Fund, Local 144 v.
11   Oracle Corp. (In re Oracle Corp. Securities Litigation), 627 F.3d 376, 387 (9th Cir.
12   2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). While Plaintiff bears
13   the burden of proof at trial, Defendants “need only prove that there is an absence of
14   evidence to support [Plaintiff’s] case.” Oracle Corp., 627 F.3d at 387 (citing Celotex, 477
15   U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B). Indeed, summary judgment should be
16   entered, after adequate time for discovery and upon motion, against a party who fails to
17   make a showing sufficient to establish the existence of an element essential to that party’s
18   case, and on which that party will bear the burden of proof at trial. See Celotex, 477 U.S.
19   at 322. “[A] complete failure of proof concerning an essential element of the nonmoving
20   party’s case necessarily renders all other facts immaterial.” Id. In such a circumstance,
21   summary judgment should be granted, “so long as whatever is before the district court
22   demonstrates that the standard for entry of summary judgment ... is satisfied.” Id. at 323.
23         If Defendants meet their initial responsibility, the burden then shifts to Plaintiff to
24   establish that a genuine dispute as to any material fact actually does exist. Matsushita
25   Elec. Indus. Co., 475 U.S. at 586. In attempting to establish the existence of this factual
26   dispute, Plaintiff may not rely upon the allegations or denials of his pleadings, but is
27   instead required to tender evidence of specific facts in the form of affidavits, and/or
28   admissible discovery material, to support his contention that the dispute exists. See Fed.
                                                   6
                                                                                3:16-cv-2100-BTM-MSB
 1   R. Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11. “A [p]laintiff’s verified complaint
 2   may be considered as an affidavit in opposition to summary judgment if it is based on
 3   personal knowledge and sets forth specific facts admissible in evidence.” Lopez v. Smith,
 4   203 F.3d 1122, 1132 n.14 (9th Cir. 2000) (en banc).
 5          Plaintiff must also demonstrate that the fact in contention is material, i.e., a fact
 6   that might affect the outcome of his suit under the governing law, see Anderson v. Liberty
 7   Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors
 8   Assoc., 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e., the
 9   evidence is such that a reasonable jury could return a verdict for him. See Wool v.
10   Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
11          Finally, district courts must “construe liberally motion papers and pleadings filed
12   by pro se inmates and ... avoid applying summary judgment rules strictly.” Thomas v.
13   Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). However, if Plaintiff “fails to properly
14   support an assertion of fact or fails to properly address [Defendants’] assertion of fact, as
15   required by Rule 56(c), the court may ... consider the fact undisputed for purposes of the
16   motion ....” Fed. R. Civ. P. 56(e)(2). Nor may the Court permit Plaintiff, as the opposing
17   party, to rest solely on conclusory allegations of fact or law. Berg v. Kincheloe, 794 F.2d
18   457, 459 (9th Cir. 1986). A “motion for summary judgment may not be defeated ... by
19   evidence that is ‘merely colorable’ or ‘is not significantly probative.’” Anderson, 477
20   U.S. at 249-50 (1986); Hardage v. CBS Broad. Inc., 427 F.3d 1177, 1183 (9th Cir. 2006);
21   Loomis v. Cornish, 836 F.3d 991, 997 (9th Cir. 2016) (“‘[M]ere allegation and
22   speculation do not create a factual dispute for purposes of summary judgment.’”)
23   (quoting Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081 (9th Cir. 1996)) (brackets in
24   original)).
25          B.     Defendant’s Arguments
26          Defendants seek summary judgment as to Plaintiff’s First and Eighth Amendment
27   claims on the grounds that: (1) no genuine issue of material fact shows that they
28   retaliated against Plaintiff or used excessive force against him; (2) his claims are barred
                                                    7
                                                                                 3:16-cv-2100-BTM-MSB
 1   by Heck v. Humphrey, 512 U.S. 477 (1994) and (3) they are entitled to qualified
 2   immunity. (See Defs.” P&As at 11-23.)
 3         C.     Plaintiff’s Opposition
 4         Plaintiff contends Defendants are not entitled to summary judgment because their
 5   Motion has “failed to meet their burden of demonstrating that there is no dispute as to any
 6   material fact, and because the facts set forth in Plaintiff’s Separate Statement of Material
 7   Facts and the attached countervailing evidences show that Defendants’ violated
 8   Plaintiff’s clearly established constitutional rights.” (Pl.’s Opp’n, ECF No. 95 at 20.)
 9         D.     Eighth Amendment Excessive Force claims
10         In general, an Eighth Amendment violation occurs only when an inmate is
11   subjected to the “unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S.
12   312, 319 (1986); Jeffers v. Gomez, 267 F.3d 895, 900 (9th Cir. 2001). With respect to
13   Plaintiff’s claims that Defendants used excessive force against him, the “core judicial
14   inquiry” is “whether force was applied in a good faith effort to maintain or restore
15   discipline or maliciously and sadistically for the very purpose of causing harm.” Hudson
16   v. McMillian, 503 U.S. 1, 6 (1992) (extending Whitley’s Eighth Amendment analysis
17   from prison riots to “whenever guards use force to keep order.”); Wilkins v. Gaddy, 559
18   U.S. 34, 40 (2010). In making this determination, courts consider factors such as: (1)
19   extent of the injury, (2) need to use the force, (3) relationship between the need and the
20   amount of force used, (4) the threat “reasonably perceived” by the officials, and (5) “any
21   efforts made to temper the severity” of the force. Hudson, 503 U.S. at 7 (citations
22   omitted).
23         Ultimately, however, Plaintiff must show more than “merely objectively
24   unreasonable force,” Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2002), in order to
25   prove that Defendants acted in bad faith with the intent to harm him. Wilkins, 559 U.S. at
26   37; Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 795 (9th Cir. 2018); Hoard v.
27   Hartman, 904 F.3d 780, 790 (9th Cir. 2018); Jeffers v. Gomez, 267 F.3d 895, 912 (9th
28   Cir. 2001) (affirming summary judgment on behalf of correctional officers because there
                                                   8
                                                                               3:16-cv-2100-BTM-MSB
 1   was an “absence of evidence showing that either officer acted purposely to injure” and
 2   the officers’ actions did not suggest “malice or sadism or otherwise create an inference of
 3   impermissible motive.”).
 4         Defendants maintain that “Cuevas and Olivo simply protected themselves, and
 5   acted to ensure each other’s safety, and the safety of other inmates on January 27, 2016,
 6   in compliance with CDCR’s safety protocols and use-of-force policies.” (Defs.” P&As at
 7   14.) The force at issue in this matter occurred after a physical altercation between
 8   Plaintiff and Cuevas. Cuevas attests that “Plaintiff swung his right fist towards the left
 9   side of [his] face, striking [him] in [his] lower lip and jaw area.” (Cuevas Decl. at ¶ 2.)
10   Plaintiff disputes that he struck Cuevas and instead maintains that Cuevas kicked his leg
11   causing Plaintiff to “lose his balance and started falling back.” (Pl.’s Decl. at 5.)
12   Plaintiff attests that he “threw both of [his] hands out trying to catch a hold of [Cuevas]”
13   so he would “not fall on [his] back to the asphalt.” (Id.)
14         Following this incident, Olivo declares that he “immediately grabbed Plaintiff’s
15   upper torso area with both hands.” (Olivo Decl. at ¶ 3.) He then “simultaneously swept
16   Plaintiff’s right leg with [his] leg, causing Plaintiff to fall to the ground.” (Id.) Plaintiff
17   does not dispute this set of facts. Plaintiff attests that Olivo “kick[ed] both of [his] legs
18   from under Plaintiff.” (Pl.’s Decl. at 5.) However, Plaintiff and Olivo present different
19   facts as to what happened after Plaintiff fell to the ground. Olivo declares that “as
20   Plaintiff was falling to the ground, Plaintiff spun around, broke from [his] grasp, and
21   landed on his stomach.” (Olivo Decl. at ¶ 3.) Olivo further attests that “Plaintiff
22   attempted to hit [him] by swinging both fists at [his] torso” but Plaintiff “did not make
23   contact.” (Id.) Plaintiff, however, declares that he “fell on [his] back on to the asphalt
24   knocking the air out of Plaintiff.” (Pl.’s Decl. at 6.) Plaintiff then states that at some
25   point, unnamed individuals “turn[ed] Plaintiff over onto Plaintiff’s stomach.” (Id.)
26         Cuevas maintains that Plaintiff was “on the ground, resisting Correctional Officer
27   Olivo’s order to comply by moving his arms around and kicking.” (Cuevas Decl. at ¶ 4.)
28   He declares that he “placed [his] right knee over Plaintiff’s torso to control his
                                                     9
                                                                                  3:16-cv-2100-BTM-MSB
 1   movement” and “went into a mount position by placing both of his legs over Plaintiff’s
 2   lower back area.” (Id. at ¶ 5.) Plaintiff’s version of what happened at this point is
 3   virtually identical to Cuevas’s representation. Plaintiff declares that after he was lying on
 4   the ground, Cuevas put his knee “in the lower part of Plaintiff’s back” and then
 5   “mount[ed] Plaintiff by putting his full body weight on top of Plaintiff.” (Pl.’s Decl. at
 6   6.) He further claims as he was lying on the floor with Cuevas on top of him, Defendant
 7   Moya1 “jab[ed] Plaintiff in the lower left side of Plaintiff’s back.” (Id.)
 8            Cuevas declares he then “grabbed Plaintiff’s left wrist and noticed Correctional
 9   Officer Olivo had control of Plaintiff’s left hand.” (Cuevas Decl. at ¶ 6.) Cuevas then
10   “released Plaintiff’s left wrist and took control of Plaintiff’s right hand and pulled it
11   towards the middle of his lower back.” (Id.) Cuevas attests that he “retrieved [his] state-
12   issued handcuffs and placed both of Plaintiff’s wrists in restraints” and he then “stood up
13   and walked away as Sergeant Moya maintained control of Plaintiff.” (Id. at ¶¶ 6-7.)
14            Plaintiff, however, attests that Cuevas did not place handcuffs on his wrists
15   immediately after he was on Plaintiff’s back but instead “started to bend Plaintiff’s
16   fingers on Plaintiff’s left hand backward in a maliciously and sadistically manner to try
17   and break Plaintiff’s fingers.” (Pl.s Decl. at 7.) Plaintiff claims Defendant Moya told
18   Defendant Mendoza to “escort Plaintiff to the facility “C” program office.” (Id.)
19            1.      Defendant Mendoza
20            As an initial matter, the Court finds that Defendant Mendoza is entitled to
21   summary judgment as to Plaintiff’s Eighth Amendment excessive force claims. In his
22   deposition, Plaintiff testifies that he did not “see [Mendoza] use any force.” (Defs.’
23   P&As at 62-1, Ex. A, Pl.’s Depo. at 76:4-6.) Instead, Plaintiff admits the “only thing
24   [Mendoza] did was he refused to give me my cane to walk to the program office.” (Id. at
25   76:6-8). Plaintiff raised this claim as an Eighth Amendment deliberate indifference to a
26
27
28   1
         Defendant Moya has not been served in this matter.
                                                         10
                                                                                   3:16-cv-2100-BTM-MSB
 1   serious medical need claim in his Complaint rather than an Eighth Amendment excessive
 2   force claim. (See Pl.’s Compl. at 15.) On January 16, 2018, the Court granted
 3   Defendants’ Motion for Partial Summary Judgment as to Plaintiff’s Eighth Amendment
 4   deliberate indifference to serious medical needs claim for failing to exhaust his
 5   administrative remedies pursuant to 42 U.S.C. § 1997e(a). (See Jan. 16, 2018 Order,
 6   ECF No. 29 at 16.)
 7         Therefore, Defendant Mendoza’s Motion for Summary Judgment as to Plaintiff’s
 8   Eighth Amendment excessive force claim is GRANTED.
 9         2.     Remaining Defendants
10                a.       Extent of Injury
11         The Supreme Court has made clear that the Eighth Amendment may be violated by
12   the use of excessive force against a prison inmate “‘[even] when the inmate does not
13   suffer serious injury.’” Wilkins, 559 U.S. at 34 (2010) (quoting Hudson, 503 U.S. at 4).
14   While the extent of an inmate’s injury is relevant to the Eighth Amendment inquiry,
15   “[i]njury and force . . . are only imperfectly correlated, and it is the latter that ultimately
16   counts.” Id. at 38.
17         At the same time:
18         [N]ot “every malevolent touch by a prison guard gives rise to a federal cause of
           action.” [Hudson,] 503 U.S. at 9[]. “The Eighth Amendment’s prohibition of
19
           ‘cruel and unusual’ punishments necessarily excludes from constitutional
20         recognition de minimis uses of physical force, provided that the use of force is not
           of a sort repugnant to the conscience of mankind.” Ibid. (some internal quotation
21
           marks omitted). An inmate who complains of a “push or shove” that causes no
22         discernible injury almost certainly fails to state a valid excessive force claim. Ibid.
           (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973)).
23
24   Wilkins, 559 U.S. at 38; Hudson, 503 U.S. at 7-9; Martinez v. Stanford, 323 F.3d 1178,
25   1184 (9th Cir. 2003).
26         Plaintiff maintains that he has “suffered a life lasting injury that cannot be
27   classified as ‘trivial.’” (Pl.’s Opp’n at 45.) Plaintiff claims to have a “mobility
28   impairment” that he will “have to endure for the rest of [his] life” as a result of this
                                                    11
                                                                                  3:16-cv-2100-BTM-MSB
 1   incident. (Id.) Defendants do not point to any evidence in the record to dispute
 2   Plaintiff’s claims that he suffered more than de minimis injuries. This factor weighs in
 3   favor of Plaintiff.
 4                 b.      Need for Application of Force
 5          It is undisputed that there was a physical altercation between Plaintiff and Cuevas
 6   prior to the use of force. While Plaintiff attempts to characterize this altercation as
 7   accidental, it is also undisputed that he was convicted of “Battery by Prisoner on Non-
 8   Prisoner” by a jury and sentenced to three years. (See Defs. P&As, Ex. B, Felony
 9   Abstract of Judgment dated Sept. 5, 2018.) These facts support a finding that the need
10   for some use of force was necessary following the physical altercation between Plaintiff
11   and Cuevas.
12                 c.      Relationship Between Need for Force and Force Used
13          “Force does not amount to a constitutional violation . . . if it is applied in a good
14   faith effort to restore discipline and order and not ‘maliciously and sadistically for the
15   very purpose of causing harm.’” Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2002)
16   (quoting Whitley, 475 U.S. at 320-21). Here, neither party disputes that Olivo used his
17   legs to cause Plaintiff to fall to the ground. (See Olivo Decl. at ¶ 3; Pl.’s Compl. at 14.)
18   However, Plaintiff does not provide any evidence or point to any evidence in the record
19   that would demonstrate that Olivo’s actions were anything other than an attempt to
20   restore discipline following the physical altercation between Plaintiff and Cuevas. Thus,
21   the Court finds that Plaintiff fails to demonstrate that Olivo had malicious or sadistic
22   intent when he used force against Plaintiff. See Furnace v. Sullivan, 705 F.3d 1021, 1029
23   n. 4 (9th Cir. 2013) (noting the “spontaneous use of force can be necessary . . . in
24   response to a [reasonably] perceived danger or threat.”).
25          However, as to Cuevas, Plaintiff claims that he was “on [his] stomach in a prone
26   position when [Cuevas] came over” and “put all his 230 pounds on top of Plaintiff and
27   began to try and break Plaintiff’s fingers.” (Pl.’s Opp’n at 47.) Cuevas alleges that he
28
                                                   12
                                                                                 3:16-cv-2100-BTM-MSB
 1   only grabbed Plaintiff’s hand in order to place him in wrist restraints. (See Cuevas Decl.
 2   at ¶ 6.)
 3         While a reasonable jury could conclude that Cuevas’s claim that the amount of
 4   force he used was appropriately tempered and only the amount necessary under the
 5   circumstances for him to maintain or restore discipline, see Hudson, 503 U.S. at 7, they
 6   could also reasonably find, based on Plaintiff’s allegations regarding the incident, that
 7   Cuevas acted “maliciously and sadistically for the very purpose of causing harm.”
 8   Hudson, 503 U.S. at 6.
 9         Accordingly, while this factor weighs in favor of Defendant Olivo but there is a
10   material dispute as to whether Cuevas used the appropriate amount of force and whether
11   his use of force rose the level of being malicious or sadistic.
12                d.     Threat Perceived by Defendants
13         As stated previously, there is no dispute that there was a physical altercation
14   between Plaintiff and Cuevas that initiated the series of events that are alleged in this
15   action. While Plaintiff claims that he accidentally came into contact with Cuevas, he was
16   convicted of battery on Cuevas by a jury. So as to the initial response by Oliva to take
17   Plaintiff to the ground, this action can be viewed as a reasonable response that was
18   necessary because Plaintiff arguably presented a real security risk. However, there is a
19   dispute as to whether Plaintiff complied with commands after he was on the ground and
20   whether the use of force after Plaintiff was prone on the ground was excessive.
21   Defendants maintain Plaintiff was “being combative and resisting Olivo’s order to
22   comply by moving his arms around and kicking.” (Defs. Sep. Stmt. Undisp. Facts, No.
23   11 citing Cuevas Decl. at ¶4; Olivo Decl. at ¶ 4.) Plaintiff, on the other hand, claims he
24   was in a “non threatening position on my stomach prone position.” (Pl.’s Sep. Stmt.
25   Undisp. Facts, No. 33.)
26         The Court may not resolve disputed issues of material fact by crediting one party’s
27   version of events and ignoring another. Wall v. County of Orange, 364 F.3d 1107, 1111
28   (9th Cir. 2004) (“By deciding to rely on the defendants’ statement of fact [in deciding a
                                                   13
                                                                                3:16-cv-2100-BTM-MSB
 1   summary judgment motion], the district court became a jury.”); see also Smith v. City of
 2   Hemet, 396 F.3d 689, 701 (9th Cir. 2005) (“Because [the excessive force inquiry] nearly
 3   always requires a jury to sift through factual contentions, and to draw inferences
 4   therefrom, we have held on many occasions that summary judgment or judgment as a
 5   matter of law in excessive force cases should be granted sparingly.” (citing Santos v.
 6   Gates, 287 F.3d 846, 853 (9th Cir. 2002)).
 7                  e.     Attempts to Temper the Severity of the Force
 8            Plaintiff argues that force used by Defendants was excessive and they “decided to
 9   prolong and therefore, increase the severity of the force.” (Pl.’s Opp’n at 53.)
10   Defendants maintain that the Plaintiff provoked the entire incident and continued to
11   refuse to comply with their orders which required the amount of force that was used.
12   (Cuevas Decl. at ¶ 5.) The allegations regarding the purported prolonging use of force
13   involve the allegations against Cuevas. In his Opposition, Plaintiff argues that the force
14   used by Cuevas after Plaintiff was lying prone on the ground demonstrates that Cuevas
15   did nothing to temper the severity of the force used. (Pl.’s Opp’n at 53.) Plaintiff does
16   not allege or argue that Olivo used any force after he purportedly was lying prone on the
17   floor.
18            Therefore, as to the alleged actions taken by Cuevas, the Court finds that there is a
19   disputed fact as to whether Cuevas tempered his response when using force but there is
20   no disputed fact as to Olivo.
21                  f.     Conclusion
22            Plaintiff fails to raise a triable issue of material fact as to whether Olivo used
23   “malicious and sadistic force” against him in violation of the Eighth Amendment.
24   Clement, 298 F.3d at 903. Moreover, in analyzing Plaintiff’s claims under the Hudson
25   factors, the Court finds that most of these factors weigh heavily in favor of Olivo.
26   Accordingly, the Court GRANTS Defendant Olivo’s Motion for Summary Judgment as
27   to Plaintiff’s Eighth Amendment excessive force claims. However, the Court finds that
28   the Hudson factors as to the claims against Cuevas weigh heavily in favor of Plaintiff.
                                                      14
                                                                                   3:16-cv-2100-BTM-MSB
 1   Therefore, the Court finds that there is a triable issue of material fact as to Plaintiff’s
 2   Eighth Amendment excessive force claims against Defendant Cuevas and his Motion is
 3   DENIED.
 4          E.      Retaliation Claim
 5          Defendants’ seek summary judgment as to Plaintiff’s First Amendment retaliation
 6   claim. (See Defs.’ P&As at 15-16.) A retaliation claim has five elements. Brodheim v.
 7   Cry, 584 F.3d 1262, 1269 (9th Cir. 2009). First, Plaintiff must allege that the retaliated-
 8   against conduct is protected. Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012).2
 9   Second, Plaintiff must allege Defendants took adverse action against him.3 Rhodes v.
10   Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Third, Plaintiff must allege a causal
11   connection between the adverse action and the protected conduct.4 Watison, 668 F.3d at
12   1114. Fourth, Plaintiff must allege the “official’s acts would chill or silence a person of
13   ordinary firmness from future First Amendment activities.” Rhodes, 408 F.3d at 568
14   (internal quotation marks and emphasis omitted).5 Fifth, Plaintiff must allege “that the
15   prison authorities’ retaliatory action did not advance legitimate goals of the correctional
16   institution....” Rizzo, 778 F.2d at 532; Watison, 668 F.3d at 1114-15.
17   ///
18   ///
19   ///
20
21   2
      The filing of an inmate grievance is protected conduct. Rhodes v. Robinson, 408 F.3d 559, 568 (9th
22   Cir. 2005).

23   3
      The adverse action need not be an independent constitutional violation. Pratt, 65 F.3d at 806. “[T]he
     mere threat of harm can be an adverse action....” Brodheim, 584 F.3d at 1270.
24
     4
25    Because direct evidence of retaliatory intent rarely can be pleaded in a complaint, allegation of a
     chronology of events from which retaliation can be inferred is sufficient to survive dismissal. Watison,
26   668 F.3d at 1114 (citing Pratt, 65 F.3d at 808 (“[T]iming can properly be considered as circumstantial
     evidence of retaliatory intent.”)).
27
     5
      “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he suffered some
28   other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,” Robinson, 408 F.3d at 568 n.11.
                                                          15
                                                                                           3:16-cv-2100-BTM-MSB
 1         In his Complaint, Plaintiff alleges Defendants retaliated against him because he
 2   was engaged in litigation “against institutional head of [CSP]” for violating his First
 3   Amendment rights for “redress petition of grievance against prison officials” in the
 4   Eastern District of California in November of 2015. (Compl. at 16.) Plaintiff alleges that
 5   the actions of Cuevas in January of 2016 were in retaliation for Plaintiff filing the
 6   previous lawsuit in 2015. (See id.)
 7         Defendants argue that they “never retaliated against Plaintiff for his exercise of
 8   free speech” and they had “no knowledge that Plaintiff was suing the warden or any other
 9   staff member of the California Department of Corrections and Rehabilitation.” (Defs.’
10   P&As at 16; Defs.’ Sep. Stmt. Undisp. Facts No. 39 citing Cuevas Decl. at ¶ 12; Olivo
11   Decl. at ¶ 10; Mendoza Decl. ¶ 8.) Plaintiff points to no evidence in the record to
12   support his claim that Defendants were aware that he was engaged in litigation.
13   However, he does state that prior to the incident involving force, he attempted to address
14   an issue with Cuevas regarding Plaintiff’s concern with Cuevas’s interaction with a
15   younger inmate. (See Pl. Decl. at 4.) Plaintiff maintains that Cuevas was disrespectful
16   towards him and when he protested, Cuevas responded “what are you going to do about
17   it, you only write stuff up.” (Id.) Cuevas then purportedly called Plaintiff an “[expletive]
18   S Building snitch.” (Id.) Plaintiff also claims that he had previously filed grievances
19   against Cuevas. (Id. at 3-4.)
20         Plaintiff must show the causal connection between the adverse action and the
21   protected conduct. Watison, 668 F.3d at 1114. At the summary judgment stage, Plaintiff
22   must offer “either direct evidence of retaliatory motive” or circumstantial evidence of
23   Defendants’ purported retaliatory motive. McCullum v. Cal. Dep’t of Corr. and Rehab.,
24   647 F.3d 870, 882 (9th Cir. 2011) (quoting Allen v. Iranon, 283 F.3d 1070, 1077 (9th Cir.
25   2002)). In this matter, Plaintiff offers neither direct or circumstantial evidence of
26   Defendants Olivo or Mendoza’s alleged retaliatory motive. However, Plaintiff does
27   attest, through his verified Declaration, that he had filed a grievance against Cuevas prior
28
                                                   16
                                                                                3:16-cv-2100-BTM-MSB
 1   to the use of force incident and Cuevas told Plaintiff that he was aware that Plaintiff had
 2   written grievances against prison officials.
 3          Therefore, the Court GRANTS Defendant Olivo and Mendoza’s Motion for
 4   Summary Judgment but DENIES Defendant Cueva’s Motion for Summary Judgment as
 5   to Plaintiff’s retaliation claim.
 6          E.     Heck Bar
 7          Defendants argue that both Plaintiff’s excessive force claims and his retaliation
 8   claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994
 9          In Heck, the Supreme Court held:
10                 in order to recover damages for allegedly unconstitutional
                   conviction or imprisonment, or for other harm caused by actions
11
                   whose unlawfulness would render a conviction or sentence
12                 invalid, a § 1983 plaintiff must prove that the conviction or
                   sentence has been reversed on direct appeal, expunged by
13
                   executive order, declared invalid by a state tribunal authorized to
14                 make such determination, or called into question by a federal
                   court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A
15
                   claim for damages bearing that relationship to a conviction or
16                 sentence that has not been so invalidated is not cognizable under
                   § 1983.
17
18   Id. at 486-87.
19
20          “Suits challenging the validity of the prisoner’s continued incarceration lie within
21   ‘the heart of habeas corpus,’ whereas ‘a § 1983 action is a proper remedy for a state
22   prisoner who is making a constitutional challenge to the conditions of his prison life, but
23   not to the fact or length of his custody.’” Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir.
24   2003), quoting Preiser v. Rodriguez, 411 U.S. 475, 489-99 (1973) (holding that a writ of
25   habeas corpus is “explicitly and historically designed” to provide a state prisoner with the
26   “exclusive” means to “attack the validity of his confinement” in federal court).
27          In support of their argument, Defendants argue that a jury found that Plaintiff had
28   “battered Cuevas” and the “use of force to restrain Plaintiff was reasonable and
                                                    17
                                                                                3:16-cv-2100-BTM-MSB
 1   necessary.” (Defs.’ P&As at 19.) It is undisputed that “Plaintiff was criminally charged
 2   with battery by a prisoner on a non-prisoner under California Penal Code section
 3   4501.5.” (Defs. Sep. Stmnt. Undisp. Facts No. 42.) Plaintiff was found guilty in 2018 in
 4   Imperial County Superior Court and a three-year sentence was imposed. (Id. No. 43;
 5   Defs.’ P&As, Ex. B. Felony Abstract of Judgment dated Sept. 5, 2018.) Defendants
 6   argue that Plaintiff’s excessive force claims are Heck barred because his criminal
 7   conviction arose “out of the same facts stands and is fundamentally inconsistent with the
 8   unlawful behavior for which section 1983 claims are sought, the 1983 action must be
 9   dismissed.” (Id. at 19 citing Cunningham v. Gates, 312 F.3d 1148, 1153 (9th Cir. 2002)
10   (quoting Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996)).)
11         However, Plaintiff is not barred from bringing this action by Heck “if the use of
12   excessive force occurred subsequent to the conduct on which his conviction was based.”
13   Smith v. City of Hemet, 394 F.3d 689, 698 (9th Cir. 2005). Here, the evidence supplied
14   by Defendants does not make clear whether Plaintiff’s criminal conviction of battery on
15   Cuevas was based on the initial interaction or the interaction that followed when Plaintiff
16   was taken to the ground by Olivo. If Plaintiff were to prevail in this action, it is not at all
17   clear that it would invalidate his conviction of battery on Cuevas. Even if Plaintiff did
18   commit a battery, that does not exclude the possibility that the force used in response to
19   this battery was excessive. Id.
20         Defendants cite to a recent unpublished Ninth Circuit opinion in which it was held
21   that a plaintiff’s First Amendment retaliation claim was barred by Heck to support their
22   argument that Plaintiff’s retaliation claim is similarly barred. (See Defs.’ P&As at 20
23   citing Moschref v. Stratton, 697 Fed.Appx. 532 (9th Cir. 2017). In Moschref, the Ninth
24   Circuit did find that the plaintiff’s retaliation claim was barred by Heck. Id. However,
25   while the facts in this unpublished opinion are not fully set forth, it appears that the
26   plaintiff in that matter was claiming that the officer who arrested him had made
27   retaliatory false statements that led to his conviction. Id. Thus, the Ninth Circuit found
28   that the plaintiff’s claims of false statements would imply the invalidity of his conviction
                                                   18
                                                                                 3:16-cv-2100-BTM-MSB
 1   that was based on those purportedly false statements. Id. In the matter before this Court,
 2   Plaintiff alleges that the amount of force used was excessive and it was used in retaliation
 3   for grievances he had previously filed against Cuevas. The facts in Moschref are not at
 4   all in line with the allegations in the matter before this Court.
 5          Defendants also cite to another unpublished Ninth Circuit opinion in which the
 6   Ninth Circuit stated “[w]e pause to note that consideration of [plaintiff’s] First
 7   Amendment claim is likely barred by [Heck] because prevailing on her claim would
 8   imply the invalidity of her criminal convictions arising from the same events.” (Defs.’
 9   P&As at 20 citing Smith v. Ball, 278 Fed.Appx. 739, 741.)
10          It is undisputed that Plaintiff was convicted of battery. However, if he were to
11   prevail on his retaliation claim there are no facts to show that it would imply the
12   invalidity of his conviction. Plaintiff’s claim for retaliation does not arise from the event
13   for which he was convicted of battery, it relates to the alleged excessive force purportedly
14   used in retaliation after the battery that is at issue in this matter.
15          Accordingly, Defendants Motion for Summary Judgment based on Heck grounds
16   is DENIED.
17   V.     Qualified Immunity
18          Finally, Defendants move for summary judgment as to Plaintiff’s excessive force
19   claims on the ground that they are entitled to qualified immunity. (See Defs. P&As at 22-
20   24.) Because the Court has found that Defendants Olivo and Mendoza are entitled to
21   summary judgment as to all of Plaintiff’s claims, it need not reach any issues regarding
22   qualified immunity as to these Defendants. See Saucier v. Katz, 533 U.S. 194, 201
23   (2001) (“If no constitutional right would have been violated were the allegations
24   established, there is no necessity for further inquiries concerning qualified immunity.”).
25          However, the Court will determine whether Defendant Cuevas is entitled to
26   qualified immunity as to Plaintiff’s Eighth Amendment excessive force claims.
27          “Government officials enjoy qualified immunity from civil damages unless their
28   conduct violates ‘clearly established statutory or constitutional rights of which a
                                                     19
                                                                               3:16-cv-2100-BTM-MSB
 1   reasonable person would have known.’” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir.
 2   2001) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When presented with a
 3   qualified immunity defense, the central questions for the court are: (1) whether the facts
 4   alleged, taken in the light most favorable to Plaintiff, demonstrate that the Defendant’s
 5   conduct violated a statutory or constitutional right; and (2) whether the right at issue was
 6   “clearly established” at the time it is alleged to have been violated. Saucier v. Katz, 533
 7   U.S. 194, 201 (2001). Although Saucier originally required the Court to answer these
 8   questions in order, the U.S. Supreme Court has since held that “while the sequence set
 9   forth [in Saucier] is often appropriate, it should no longer be regarded as mandatory.”
10   Pearson v. Callahan, 555 U.S. 223, 236 (2009).
11         If the Court finds that Plaintiff’s allegations do not make out a statutory or
12   constitutional violation, “there is no necessity for further inquiries concerning qualified
13   immunity.” Saucier, 533 U.S. at 201. Similarly, if the Court determines that the right at
14   issue was not clearly established at the time of the defendant’s alleged misconduct, the
15   court may end further inquiries concerning qualified immunity without determining
16   whether the allegations in fact make out a statutory or constitutional violation. Pearson,
17   555 U.S. at 236-37.
18         As noted above, genuine disputes of material fact exist as to whether Defendant
19   Cuevas violated Plaintiff’s Eighth Amendment rights. If Plaintiff’s claims are presumed
20   true, this evidence could establish that Plaintiff was non-resistant, laying prone, and
21   posing no discernible threat to Cuevas, and that therefore, Cuevas’ actions were
22   “unnecessary” and “wanton.” See Jeffers, 267 F.3d at 907 (citing Crawford-El v.
23   Britton, 523 U.S. 574, 598 (1998)). Thus, “the next . . . step is to ask whether the right
24   was clearly established.” Saucier, 533 U.S. at 201.
25         A right is “clearly established” when its contours are “sufficiently clear that a
26   reasonable official would understand that what he is doing violates that right.” Id. at 202.
27   However, “the clearly established right must be defined with specificity.” City of
28   Escondido v. Emmons, __ U.S. __, 139 S.Ct. 500, 503 (2019). “Qualified immunity
                                                   20
                                                                               3:16-cv-2100-BTM-MSB
 1   attaches when an official’s conduct does not violate clearly established statutory or
 2   constitutional rights of which a reasonable person would have known.” Kinsela v.
 3   Hughes, 584 U.S. __, 138 S.Ct. 1148, 1152 (2018).
 4         The Ninth Circuit has specifically noted that “a prison guard’s use of excessive
 5   force was clearly established” by 1992 when the Supreme Court held that the “settled rule
 6   [is] that ‘the unnecessary and wanton infliction of pain . . . constitutes cruel and unusual
 7   punishment forbidden by the Eighth Amendment.’” Martinez, 323 F.3d at 1184 (quoting
 8   Hudson, 503 U.S. at 5). Indeed, Hudson itself held unconstitutional the unjustified use
 9   of physical force upon a non-resistant prisoner. See Hudson, 503 U.S. at 7-10 (holding
10   that guards violated Hudson’s Eighth Amendment rights when they gratuitously punched
11   and hit him, causing only minor injuries, while escorting him between prison facilities);
12   see also Martinez, 323 F.3d at 1184 (finding qualified immunity improperly granted to
13   officers who allegedly beat an inmate during a cell extraction, despite his lack of
14   resistance); McRorie v. Shimoda, 795 F.3d 780, 784 (9th Cir. 1986) (finding Eighth
15   Amendment violation when prisoner was assaulted while not resisting). Here, there are
16   triable issues of fact as to whether the amount of force used by Cuevas after Plaintiff was
17   laying prone on the ground was excessive.
18         Accordingly, viewing the facts in the light most favorable to Plaintiff, the Court
19   finds Plaintiff has sufficiently produced evidence to satisfy both prongs of the qualified
20   immunity analysis as to Defendant Cuevas. Therefore, Defendant Cuevas’ Motion for
21   Summary Judgment on qualified immunity grounds is DENIED.
22   VI.   Order to Show Cause why Defendant Moya should not be dismissed
23         A review of the Clerk’s docket indicates that Defendant Moya has not been served
24   in this action. See Walker v. Sumner, 14 F.3d 1415, 1421-22 (9th Cir. 1994) (where a
25   pro se plaintiff fails to provide the Marshal with sufficient information to effect service,
26   the court’s sua sponte dismissal of those unserved defendants is appropriate under
27   Fed.R.Civ.P. 4(m)). According to the summons returned to the Court on May 3, 2017,
28   the litigation coordinator at CAL would not accept service on Moya’s behalf because he
                                                   21
                                                                               3:16-cv-2100-BTM-MSB
 1   had retired. (ECF No. 15.) In the more than two years since the summons was returned
 2   unexecuted, Plaintiff has not sought an extension of time to properly serve Moya.
 3           Accordingly, this Court ORDERS Plaintiff to show cause no later than thirty days
 4   (30) after this Order is filed, why the claims against this Defendant should not be
 5   dismissed for want of prosecution pursuant to Fed.R.Civ.P. 4(m). If Plaintiff wishes to
 6   proceed with his claims against Defendant Moya he must provide the Court with proof of
 7   proper service within thirty (30) days from the date this Order is filed or a valid excuse
 8   for not taking further efforts to effect service. Otherwise, Defendant Moya will be
 9   dismissed from this action without prejudice.
10   V.      Conclusion and Order
11           In light of the above, the Court;
12           (1)   GRANTS Defendants Olivo and Mendoza’s Motion for Summary
13   Judgment pursuant to Fed. R. Civ. P. 56(a) as to Plaintiff’s Eighth Amendment excessive
14   force claims;
15           (2)   DENIES Defendant Cuevas’ Motion for Summary Judgment pursuant to
16   Fed. R. Civ. P. 56(a) as to Plaintiff’s Eighth Amendment excessive force claims;
17           (3)   GRANTS Defendants Olivo and Mendoza’s Motion for Summary
18   Judgment pursuant to Fed. R. Civ. P. 56(a) as to Plaintiff’s First Amendment retaliation
19   claims;
20           (4)   DENIES Defendant Cuevas’ Motion for Summary Judgment pursuant to
21   Fed. R.Civ.P. 56(a) as to Plaintiff’s First Amendment retaliation claims;
22           (5)   DENIES Defendants’ Motion for Summary Judgment as to Plaintiff’s
23   Eighth Amendment excessive force and First Amendment retaliation claims as barred by
24   Heck;
25           (6)   DENIES Defendant Cuevas’ Motion for Summary Judgment as to
26   Plaintiff’s Eighth Amendment excessive force claims on qualified immunity grounds.
27   ///
28   ///
                                                  22
                                                                               3:16-cv-2100-BTM-MSB
 1   ///
 2         It is further ordered that:
 3         (7)    Plaintiff must show cause no later than thirty (30) days from the date this
 4   Order is filed why the claims against Defendant Moya should not be dismissed for want
 5   of prosecution pursuant to Fed.R.Civ.P. 4(m).
 6         If Plaintiff fails to provide the Court with documentation demonstrating proper
 7   service on this Defendant within thirty (30) days from the date this Order is filed or a
 8   valid excuse for not taking further efforts to effect service, the claims against him in this
 9   action will be dismissed without prejudice.
10         IT IS SO ORDERED.
11
12
13   Dated: October 3, 2019
14                                                Hon. Barry Ted. Moskowitz
                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   23
                                                                                 3:16-cv-2100-BTM-MSB
